Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birkbeck et al (US 2019/0296718) in view of Krishnaswamy et al (US 2010/0171567).
	Regarding claim 1, Birkbeck discloses a phase shifter (Title: Low loss reflective passive phase shifter) comprising:
a coupler including an input terminal, a thru terminal, a first coupled line connected between the input terminal and the thru terminal, an isolation terminal, a coupling terminal, and a second coupled line connected between the isolation terminal and the coupling terminal (Figure 2: hybrid coupler. Paragraph 0014: a hybrid coupler 202 having an input port 204, direct port 206, coupled port 208 and isolation port 210.); 
an input port connected to the input terminal of the coupler and configured to receive a radio frequency input signal (Paragraph 0014: The RF input to the phase shifter 202 is applied to the input port 204 of the hybrid coupler.); 
an output port connected to the isolation terminal of the coupler and configured to output a radio frequency output signal having a phase shift with respect to the radio frequency input signal (Figures 4 and 7. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.); and 
a first controllable reflective load connected to the thru terminal of the coupler and including a transmission line and a plurality of shunt switches each connected between a ground voltage and a different point along the transmission line, the plurality of shunt switches selectable to control the phase shift (Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Birkbeck does not disclose an output port connected to the coupling terminal of the coupler of the phase shifter. 
Krishnaswamy discloses the phase shifter and method including the reflective type phase shifter comprising the directional coupler shown in figure 2. Krishnaswamy further discloses an alternative two-line coupler 40 in figure 3 where the coupled terminal and isolated terminal are opposite the configuration in figure 2. Paragraph 0039 discloses the design of the reflective terminations also requires careful consideration. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternative coupler design of Krishnaswamy into the phase shifter of Birkbeck. The use of known alternatives to the hybrid coupler will allow for the correct functioning to be achieved. Krishnaswamy discloses the impedances of the coupled transmission lines are given according to the equations in paragraph 0039 and will help to ensure proper function of high speed communication systems and radar (paragraph 0004).
Regarding claim 2, the combination discloses wherein the first controllable reflective load further includes a first ground conductor on a first side of the transmission line and a second ground conductor on a second side of the transmission line (Birkbeck: Figures 4 and 7).  
Regarding claim 3, the combination discloses wherein each of the plurality of shunt switches is implemented as a pair of field-effect transistors including a first field-effect transistor connected between the transmission line and the first ground conductor and a second field-effect transistor connected between the transmission line and the second ground conductor (Birkbeck: Figures 4 and 7. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Regarding claim 4, the combination discloses wherein the plurality of shunt switches are connected to the transmission line at a plurality of points that are non-uniformly spaced (Birkbeck: Figure 15. Paragraph 0037: figure 15 illustrates yet another embodiment in which the distance between the central trace and the ground conductor is tapered such that the amount of capacitance between the central trace diminishes.).  
Regarding claim 5, the combination discloses wherein a distance between adjacent pairs of the plurality of points gradually decreases along a length of the transmission line (Birkbeck: Figure 15. Paragraph 0037: figure 15 illustrates yet another embodiment in which the distance between the central trace and the ground conductor is tapered such that the amount of capacitance between the central trace diminishes.).
Regarding claim 6, the combination discloses wherein the plurality of shunt switches each have a different size (Birkbeck: Paragraph 0056: Accordingly, the characteristic impedance of the ATL is a function of the size of the FETs 414.).  
Regarding claim 7, the combination discloses wherein the size of the plurality of shunt transistors gradually increases along a length of the first transmission line (Birkbeck: Paragraph 0081: Tapering the ground conductor compensates for increases in capacitance due to the increased size of the FETs towards the distal end.).  
Regarding claim 8, the combination discloses wherein the transmission line includes a plurality of meandering sections (Krishnaswamy: figure 7a. Paragraph 0047: the hybrid is bent to conserve chip area. The coupler includes the coupled lines.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bending of the lines to conserve chip area as taught by Krishnaswamy into the phase shifter of the combination.
Regarding claim 9, the combination discloses wherein at least one of the plurality of meandering sections includes a loop (Krishnaswamy: figure 7a. Paragraph 0047: the hybrid is bent to conserve chip area. The coupler includes the coupled lines.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bending of the lines to conserve chip area as taught by Krishnaswamy into the phase shifter of the combination.
Regarding claim 10, the combination discloses further comprising a second controllable reflective load connected to the isolation terminal of the coupler (Birkbeck: Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Regarding claim 11, Birkbeck discloses a mobile device comprising: 
a transceiver; and a front-end system coupled to the transceiver (Figure 4: discloses the phase shifter receiving and outputting an RF signal.), the front-end system including a phase shifter that includes:
a coupler having an input terminal configured to receive a radio frequency input signal, a thru terminal, a first coupled line connected between the input terminal and the thru terminal, an isolation terminal (Figure 2: hybrid coupler. Paragraph 0014: a hybrid coupler 202 having an input port 204, direct port 206, coupled port 208 and isolation port 210. The RF input to the phase shifter 202 is applied to the input port 204 of the hybrid coupler.), an isolation terminal configured to output a radio frequency output signal having a phase shift with respect to the radio frequency input signal, a second coupled line connected between the isolation terminal and the coupling terminal (Figures 4 and 7. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.); and
a first controllable reflective load connected to the thru terminal of the coupler and including a transmission line and a plurality of shunt switches each connected between a ground voltage and a different point along the transmission line, the plurality of shunt switches selectable to control the phase shift (Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Birkbeck does not disclose an output port connected to the coupling terminal of the coupler of the phase shifter. 
Krishnaswamy discloses the phase shifter and method including the reflective type phase shifter comprising the directional coupler shown in figure 2. Krishnaswamy further discloses an alternative two-line coupler 40 in figure 3 where the coupled terminal and isolated terminal are opposite the configuration in figure 2. Paragraph 0039 discloses the design of the reflective terminations also requires careful consideration. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternative coupler design of Krishnaswamy into the phase shifter of Birkbeck. The use of known alternatives to the hybrid coupler will allow for the correct functioning to be achieved. Krishnaswamy discloses the impedances of the coupled transmission lines are given according to the equations in paragraph 0039 and will help to ensure proper function of high speed communication systems and radar (paragraph 0004).
Regarding claim 12, the combination discloses wherein the first controllable reflective load further includes a first ground conductor on a first side of the transmission line and a second ground conductor on a second side of the transmission line (Birkbeck: Figures 4 and 7).  
Regarding claim 13, the combination discloses wherein each of the plurality of shunt switches is implemented as a pair of field-effect transistors including a first field-effect transistor connected between the transmission line and the first ground conductor and a second field-effect transistor connected between the transmission line and the second ground conductor (Birkbeck: Figures 4 and 7. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Regarding claim 14, the combination discloses wherein the plurality of shunt switches are connected to the transmission line at a plurality of points that are non-uniformly spaced (Birkbeck: Figure 15. Paragraph 0037: figure 15 illustrates yet another embodiment in which the distance between the central trace and the ground conductor is tapered such that the amount of capacitance between the central trace diminishes.).  
Regarding claim 15, the combination discloses wherein a distance between adjacent pairs of the plurality of points gradually decreases along a length of the transmission line (Birkbeck: Figure 15. Paragraph 0037: figure 15 illustrates yet another embodiment in which the distance between the central trace and the ground conductor is tapered such that the amount of capacitance between the central trace diminishes.).
Regarding claim 16, the combination discloses wherein the plurality of shunt switches each have a different size (Birkbeck: Paragraph 0056: Accordingly, the characteristic impedance of the ATL is a function of the size of the FETs 414.).  
Regarding claim 17, the combination discloses wherein the size of the plurality of shunt transistors gradually increases along a length of the first transmission line (Birkbeck: Paragraph 0081: Tapering the ground conductor compensates for increases in capacitance due to the increased size of the FETs towards the distal end.).  
Regarding claim 18, the combination discloses further comprising a second controllable reflective load connected to the isolation terminal of the coupler (Birkbeck: Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Regarding claim 19, Birkback discloses a method of phase shifting (Title: Low loss reflective passive phase shifter), the method comprising: 
receiving a radio frequency input signal at an input terminal of a coupler (Paragraph 0014: The RF input to the phase shifter 202 is applied to the input port 204 of the hybrid coupler.); 
providing coupling from a first coupled line of the coupler to a second coupled line of the coupler, the first coupled line connected between the input terminal of the coupler and a thru terminal of the coupler, and the second coupled line connected between an isolation terminal of the coupler and a coupling terminal of the coupler (Figure 2: hybrid coupler. Paragraph 0014: a hybrid coupler 202 having an input port 204, direct port 206, coupled port 208 and isolation port 210.); 
providing a radio frequency output signal from the isolation terminal of the coupler, the radio frequency output signal having a phase shift with respect to the radio frequency input signal (Figures 4 and 7. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.); and 
controlling the phase shift using a first controllable reflective load connected to the thru terminal of the coupler, including selecting one or more of a plurality of shunt switches of the first controllable reflective load, each of the plurality of shunt switches connected between a ground voltage and a different point along a transmission line of the first controllable reflective load (Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).  
Birkbeck does not disclose an output port connected to the coupling terminal of the coupler of the phase shifter. 
Krishnaswamy discloses the phase shifter and method including the reflective type phase shifter comprising the directional coupler shown in figure 2. Krishnaswamy further discloses an alternative two-line coupler 40 in figure 3 where the coupled terminal and isolated terminal are opposite the configuration in figure 2. Paragraph 0039 discloses the design of the reflective terminations also requires careful consideration. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternative coupler design of Krishnaswamy into the phase shifter of Birkbeck. The use of known alternatives to the hybrid coupler will allow for the correct functioning to be achieved. Krishnaswamy discloses the impedances of the coupled transmission lines are given according to the equations in paragraph 0039 and will help to ensure proper function of high speed communication systems and radar (paragraph 0004). 
Regarding claim 20, the combination discloses comprising controlling a second controllable reflective load connected to the isolation terminal of the coupler (Birkbeck: Figure 4 shows the controllable reflective loads. Paragraph 0056: The switches are FETs. Changing the electrical lengths of the ATL 411 alters the amount of time it takes for a signal to propagate along the ATL 411 to ground and then reflect back to the ports of the Lange coupler.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 17/455,098 in view of Birkbeck et al (US 2019/0296718) in view of Krishnaswamy et al (US 2010/0171567). 
	Regarding claims 1, 11 and 19, the reference discloses a phase shifter, a mobile device and a method of phase shifting in claims 1, 14 and 20. The reference discloses a coupler for coupling pairs of coupled lines between a first port and a first reflective load and a second reflective load and a second port as stated in claim 1. Claim 1 further recites a first plurality of shunt switches connected alone a first transmission line. The reference does not label each of the terminals of the coupler. Birkbeck discloses the coupler shown in figure 2 that shows a coupler including a first coupled line connected between the input port 204 and a direct port 206 and a second coupled line connected between a coupled port 208 and an isolated port 210 (paragraph 0014). These ports are the ports of a hybrid coupler. It would have been obvious for one of ordinary skill in the art before the effective foiling date of the claimed invention to combine the ports of the hybrid coupler for the connections that take place in the phase shifter of the reference. This will minimize the complexity and the cost of the device. The combination of the reference and Birkbeck does not disclose output port is connected to the coupling terminal of the hybrid coupler. Krishnaswamy discloses the phase shifter and method including the reflective type phase shifter comprising the directional coupler shown in figure 2. Krishnaswamy further discloses an alternative two-line coupler 40 in figure 3 where the coupled terminal and isolated terminal are opposite the configuration in figure 2. Paragraph 0039 discloses the design of the reflective terminations also requires careful consideration. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternative coupler design of Krishnaswamy into the phase shifter of the combination the reference and Birkbeck. The use of known alternatives to the hybrid coupler will allow for the correct functioning to be achieved. Krishnaswamy discloses the impedances of the coupled transmission lines are given according to the equations in paragraph 0039 and will help to ensure proper function of high speed communication systems and radar (paragraph 0004).
	Regarding claims 2-10, 12-18 and 20, these claims correspond to claims 2, 3, 7, 8, 9, 10, 11, 12, 13, 15, 16, 18, 8, 19, 10, 13 and 13 respectively.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/29/2022